In the Supreme Court of Georgia



                                    Decided: July 7, 2021


                 S21A0730. HUGHES v. THE STATE.


      BOGGS, Presiding Justice.

      Appellant Re’Dayon Hughes challenges his 2019 convictions

for felony murder and other crimes in connection with the shooting

death of Dre’Landon Brown. 1 Appellant contends that the trial court

erred by admitting evidence that he vandalized Marjorie Reed’s car,


      1  Brown was killed on November 23, 2017. On February 12, 2018, a
Forsyth County grand jury indicted Appellant for malice murder, felony
murder predicated on aggravated assault, aggravated assault of Dre’Landon,
and aggravated assault of Jaymareion Brown. On July 10, 2018, Appellant
filed a pretrial motion for immunity from prosecution. A hearing on the motion
was held on October 12, 2018, and the trial court denied the motion in an order
entered on October 25, 2018. At a trial from January 7 to 11 and 14, 2019, the
jury found Appellant not guilty of malice murder but guilty of the remaining
counts. The trial court sentenced Appellant to serve life in prison for felony
murder and 20 years concurrently for the aggravated assault of Jaymareion.
The aggravated assault of Dre’Landon merged with the felony murder count.
On January 28, 2019, Appellant filed a motion for new trial, which he amended
through new counsel on September 17, 2019 and October 14, 2019. After a
hearing on November 18, 2019, the trial court denied the motion for new trial
as amended in an order filed on December 14, 2020. Appellant filed a timely
notice of appeal, the case was docketed in this Court for the April 2021 term,
and oral argument was heard May 18, 2021.
that his trial counsel was ineffective for failing to question Appellant

about alleged prior difficulties with Dre’Landon and for failing to

object to the admission of other prior difficulties evidence, that the

cumulative prejudice of these errors requires a new trial, and that

the trial court erroneously considered Appellant’s failure to retreat

in denying his pretrial motion for immunity. We affirm.

     The evidence presented at trial showed the following. On

November 23, 2017, Appellant shot and killed Dre’Landon as

Appellant fled the Brown family home. Appellant admitted to

shooting Dre’Landon but claimed that it was done in self-defense

because Dre’Landon was chasing him down the stairs of the Brown

family home with a gun.

     Earlier that evening, Appellant sneaked into the home of Reed

and her teenage grandchildren — Marjorie Brown, Absolom Brown,

Dre’Landon, and Jaymareion Brown — to meet with Marjorie, who

had recently given birth to Appellant’s child. Appellant was carrying

a loaded gun and a backpack with a few rounds of loose ammunition.

Reed had banned Appellant from her home and from contact with

                                   2
Marjorie, who was herself barred from contact with Appellant under

court order.

     After Jaymareion and Dre’Landon saw a photo on social media

of Appellant, Marjorie, and their child in what looked like Marjorie’s

bedroom, the two brothers confronted Marjorie at her bedroom door.

When she denied that Appellant was in the room, Jaymareion

pushed into the room with Dre’Landon following behind. Not seeing

Appellant in the room, Jaymareion opened the closet door to find

Appellant hiding inside. Appellant then pointed a gun at

Jaymareion, who exclaimed, “So you’re going to bring a gun into our

house.” When Appellant did not respond, Jaymareion said, “Bro, just

leave.” Appellant pointed his gun at both brothers, who remained

still, as he first exited the closet and then the room.

     Seconds later, as Appellant proceeded downstairs, Dre’Landon

left Marjorie’s room and followed Appellant down the stairs. When

Appellant reached the bottom of the stairs, rather than go out the

nearby front door, Appellant stopped, turned around, and shot

Dre’Landon twice in the chest and once more as he fell. Meanwhile,

                                   3
Jaymareion left the bedroom and went straight down the stairs.

When he reached the final step, he heard gunshots and ran back up

the stairs. Appellant fled out the back door and hid in some nearby

bushes.

     Jaymareion ran back down the stairs to find Dre’Landon

bleeding on the floor. Jaymareion attempted to stop the bleeding and

called the police. Jaymareion saw no gun near his brother.

     While Jaymareion tended to his brother’s wounds, Marjorie

went out the front door to look for Appellant. Upon finding him, she

agreed to grab their child, get the keys to the family car, and leave

with him. She went back inside, took the child, and brought him to

Appellant. She then returned to the house to pack her things, but

Reed stopped her from leaving until the police arrived.

     By the time the police arrived, Dre’Landon was dead. The

police found and arrested Appellant one block from the house. In

searching the home for Appellant’s firearm, the police found a few

rounds of loose ammunition in the backpack Appellant had left

inside Marjorie’s closet. A specialized canine unit also searched the

                                 4
premises for the missing firearm and located it near an air

conditioning unit at an adjoining house. No other working gun was

ever found. 2 According to the autopsy, there was no soot on

Dre’Landon’s skin, indicating that he was shot from a distance of at

least three feet away.

      A series of confrontations had occurred between Appellant and

various members of Dre’Landon’s family in the months leading up

to the shooting death of Dre’Landon. Initially, Dre’Landon’s family

had lived in Roswell, where Appellant and Marjorie met at school

and started dating. According to Reed, Marjorie’s behavior started

to change when she began dating Appellant. She began running

away with Appellant and started drinking, using drugs, and

breaking into and sleeping in abandoned places. Reed also heard

that Appellant had “beat up” Marjorie. These events led Reed to

prohibit the two teenagers from seeing each other, including barring

Appellant from her home.


      2 Upon searching the house, the police found a revolver in the first floor
front hall closet. It looked like it had been pieced together, was missing the
trigger and half of its frame, and was incapable of firing.
                                       5
     Appellant’s relationship with Marjorie continued, however,

generating rumors at school that the two were engaging in sexual

activity. Absolom and Jaymareion each confronted Appellant

separately at school over the rumors and his derogatory sexual

comments about Marjorie. During the interaction with Jaymareion

at school, Appellant became angry and the two boys began

threatening each other. A teacher separated them before a fight

broke out.

     Sometime later, while walking down a trail behind the family

home, Absolom saw Appellant with another unidentified person.

Absolom told Appellant to wait, went home, and returned with

Jaymareion and Dre’Landon. Absolom noticed that Appellant

appeared to be holding an AR-15-style rifle. Absolom, scared, began

to move away before realizing the rifle was only a BB gun. The

unknown person with Appellant then approached the three brothers

and asked whether Absolom wanted to fight. Jaymareion interjected

that no one would fight his brother without also fighting him.

Appellant then threatened to kill the brothers.

                                 6
     During yet another incident, Jaymareion and Dre’Landon

caught Appellant inside of their home and punched him. They then

ushered Appellant outside and reminded him that he was not

allowed in the family home.

     At some point, Reed invited Appellant to talk with her. Reed

made it clear to Appellant that he was not allowed in the family

home. Immediately following this discussion, Reed found her car

vandalized: all four tires had been slashed and the windshield

broken. Appellant admitted to Marjorie that he had vandalized

Reed’s car; Marjorie told the rest of the family.

     Finally, in the summer of 2017, to give Marjorie “a clean break

away from all that badness” in Roswell, Reed moved the family to a

new home in Forsyth County. In November 2017, Marjorie gave

birth to Appellant’s child. After the move to Forsyth County, Reed

once again prohibited Appellant from being in the family home and

told Marjorie not to tell Appellant their new address. Marjorie,

however, told Appellant the new address and continued her

relationship with him.

                                  7
     1. Appellant claims that the trial court erred by denying his

motion in limine and admitting testimony that Appellant vandalized

Reed’s car. In denying the motion in limine, the trial court explained

that the testimony was appropriate prior difficulties evidence and

that it explained the relationships and circumstances leading to the

charges in this case. Appellant argues that the evidence was

inadmissible because it was neither intrinsic to the charged offenses

nor evidence of prior difficulties between Appellant and the victims

under OCGA § 24-4-404 (b). We disagree.

     Evidence is intrinsic when it pertains “to the chain of events

explaining the context, motive, and set-up of the crime,” and is

admissible so long as it is “linked in time and circumstances with

the charged crime, . . . forms an integral and natural part of an

account of the crime, or is necessary to complete the story of the

crime for the jury[.]” Heade v. State, Case No. S21A0409, 2021 WL

2518631, at *4 (decided June 21, 2021) (citation and punctuation

omitted). “There is no bright-line rule regarding how close in time

evidence must be to the charged offenses, or requiring evidence to

                                  8
pertain directly to the victims of the charged offenses, for that

evidence to be admitted properly as intrinsic evidence.” Id. (citation

and punctuation omitted). “We review a trial court’s ruling

admitting evidence as intrinsic for an abuse of discretion.” Id.

(citation and punctuation omitted).

     Here, the evidence that Appellant vandalized Reed’s car was a

part of the chain of events leading to the charged crimes. Occurring

amidst a series of escalating threats and acts of violence by

Appellant and members of Dre’Landon’s family, it showed the

tension in the relationship between the persons involved in this

case, was a precipitating cause for the family’s relocation from

Roswell to Forsyth County, and explained, in part, why Appellant

was not permitted in Reed’s home the night of the shooting. When

considered in light of the other evidence in this case, we cannot

conclude that the trial court abused its discretion by concluding that

the evidence that Appellant vandalized Reed’s car was reasonably

necessary to complete the story for the jury and was therefore

intrinsic evidence. See Clark v. State, 306 Ga. 367, 374 (829 SE2d

                                  9
306) (2019) (concluding that evidence was intrinsic in part because

it explained why appellant was not welcome in the victim’s home).

     Of course, intrinsic evidence may be “excluded if its probative

value is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury or by considerations

of undue delay, waste of time, or needless presentation of cumulative

evidence.” OCGA § 24-4-403 (“Rule 403”). “In reviewing issues under

Rule 403, we look at the evidence in a light most favorable to its

admission, maximizing its probative value and minimizing its

undue prejudicial impact.” Heade, 2021 WL 2518631, at *5 (citation

and punctuation omitted).

     As explained above, Appellant’s vandalism of Reed’s car was

probative in explaining the context of the charged crimes and the

increasingly hostile relationship between Appellant and Reed and

members of her family. The trial court was within its discretion to

determine that the prejudicial impact of this act was not unfair and

did not substantially outweigh its probative value. Appellant,

therefore, has failed to show that the trial court abused its discretion

                                  10
in admitting the evidence.

     2. Appellant claims that his trial counsel rendered ineffective

assistance for failing to elicit testimony at trial that Dre’Landon had

a gun during a prior incident involving Appellant and for failing to

object to several pieces of testimony regarding the numerous prior

conflicts between Appellant and members of Dre’Landon’s family.

We disagree.

     To prevail on a claim of ineffective assistance of counsel,

Appellant must show both that his trial counsel’s performance was

deficient and that he suffered prejudice as a result. See Strickland

v. Washington, 466 U.S. 668, 687 (104 SCt 2052, 80 LE2d 674)

(1984). An appellant must satisfy both prongs of the Strickland test,

and if he fails as to one prong, “it is not incumbent upon this Court

to examine the other prong.” Smith v. State, 296 Ga. 731, 733 (770

SE2d 610) (2015) (citation and punctuation omitted). To establish

deficient performance, an appellant “must overcome the strong

presumption that his . . . counsel’s conduct falls within the broad

range of reasonable professional conduct and show that his counsel

                                  11
performed in an objectively unreasonable way” in light of all the

circumstances and prevailing norms. Id. (citation and punctuation

omitted). To establish prejudice, an appellant must show that “there

is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694. In reviewing either component of the

inquiry, all factual findings by the trial court will be affirmed unless

clearly erroneous. See Smith, 296 Ga. at 733.

     (a) Appellant asserts that his trial counsel rendered ineffective

assistance by failing to introduce evidence at trial that Appellant

was assaulted by Dre’Landon with a gun in a prior incident. At the

pretrial hearing on Appellant’s motion for immunity, Appellant

testified that eight months prior to the shooting of Dre’Landon,

Dre’Landon drove past Appellant and pointed a gun at him, placing

him in fear of being shot. Trial counsel, however, did not elicit this

same testimony at trial. Appellant argues that this failure was not

only constitutionally deficient but also was prejudicial because the

critical issue in the case was whether Dre’Landon had a gun, putting

                                  12
Appellant in reasonable fear for his life when he shot Dre’Landon.

     Even assuming trial counsel’s failure to elicit this testimony at

trial was deficient, Appellant has failed to show prejudice. Although

the testimony, had it been elicited at trial, may have shown that

Dre’Landon had access to a gun eight months earlier, the evidence

was very strong that only Appellant had a gun on the night

Dre’Landon was shot: no one ever saw Dre’Landon with a gun, and

Appellant’s gun was the only useable one found at the scene, which

was searched by the police with a canine unit trained to detect guns.

See Henderson v. State, 310 Ga. 708, 714 (854 SE2d 523) (2021)

(concluding that exclusion of testimony was harmless where

evidence of guilt was “very strong”). Further, the testimony would

have shown merely another in a long list of incidents of prior threats

or violent acts between Appellant and members of Dre’Landon’s

family leading up to the shooting. See Byers v. State, __ Ga. __ (857

SE2d 447, 451) (2021) (concluding that exclusion of testimony was

harmless where it was essentially cumulative of other evidence).

Appellant has therefore failed to show that the outcome of the trial

                                 13
probably would have been different absent trial counsel’s failure to

elicit testimony regarding this prior incident. See, e.g., Swann v.

State, 310 Ga. 175, 178 (850 SE2d 137) (2020) (denying an ineffective

assistance of counsel claim for failure to offer evidence because

appellant failed to show prejudice).

     (b) Appellant further claims that his trial counsel was

constitutionally deficient for failing to object to several pieces of

testimony regarding the numerous prior incidents of conflict

between    Appellant   and   members     of   Dre’Landon’s   family.

Specifically, Appellant argues that trial counsel should have

objected to the following: (1) Reed’s testimony regarding why her

family left Roswell; (2) her testimony that Appellant beat Marjorie;

(3) Absolom’s and Jaymareion’s testimony regarding Appellant’s

sexually derogatory comments about Marjorie; (4) and Absolom’s

and Jaymareion’s testimony about the incident on the trail involving

Appellant and a BB gun.

     Appellant has failed to prove that his trial counsel acted

deficiently in choosing not to object to this testimony. “Reasonable

                                 14
trial strategy and tactics do not amount to ineffective assistance of

counsel.” Griffin v. State, 309 Ga. 860, 866 (849 SE2d 191) (2020)

(citation and punctuation omitted). “[M]erely arguing that there is

another, or even a better, way for counsel to have performed” is not

enough. Id. at 867 (citation and punctuation omitted).

     Here, at the motion for new trial hearing, trial counsel

explained his trial strategy. He sought to show that Appellant was

a loving and interested father who was at Reed’s home for peaceful

purposes and that the shooting would never have occurred but for

the aggression of Dre’Landon. The prior confrontations and

incidences of violence between Appellant and members of

Dre’Landon’s family supported the defense’s theory that the bad

blood between the parties contributed to Appellant’s reasonable fear

of them, which in turn supported his claim of self-defense. Given

trial counsel’s “founded, reasonable belief that [Appellant] was best

served by using this evidence to his advantage instead of objecting

to it, counsel’s decision amounted to reasonable trial strategy that

does not constitute deficient performance.” Griffin, 309 Ga. at 867.

                                 15
     Further, as to Reed’s comment that Appellant had beaten

Marjorie, the record supports the trial court’s conclusion that trial

counsel’s failure to object was reasonable trial strategy. When asked

at trial whether Reed moved her family out of Roswell because of

Appellant, Reed explained:

     Well, it was mainly because of her being involved with
     him because she was running off, she was staying with
     him. They were at a hotel there in Roswell. And I even
     went to that person and asked them to let me know if they
     find her. Then I was informed that she had been beat up
     by him.

The prosecutor immediately stopped Reed saying, “I don’t want to

go into any of that, okay,” redirecting her to identify whether

Appellant was the person she had just explained Marjorie was

running off with.

     At the motion for new trial hearing, trial counsel explained

that he did not object to Reed’s comment because Reed had been

promptly stopped and redirected by the prosecutor and that he

believed it best not to object to this off-hand comment so as to not

draw further attention to it. Appellant has failed to show that this


                                 16
was an unreasonable strategic decision that constituted deficient

performance. See Durham v. State, 292 Ga. 239, 242 (734 SE2d 377)

(2012) (concluding that trial counsel was not deficient for

intentionally failing to object to brief, harmful testimony so as not

to draw attention to it). Accordingly, Appellant has failed to

demonstrate that his trial counsel provided ineffective assistance.

     3. Appellant claims that the harm of the alleged cumulative

errors by the trial court and trial counsel must be assessed under

State v. Lane, 308 Ga. 10, 17-18 (838 SE2d 808) (2020). As explained

above, however, there are not multiple errors from which to assess

cumulative harm. See Cox v. State, 306 Ga. 736, 743 (832 SE2d 354)

(2019) (“[W]e evaluate only the effects of matters determined to be

error, not the cumulative effect of non-errors.” (citation and

punctuation omitted)).

     4. Finally, Appellant argues that the case must be remanded

for reconsideration of his motion for immunity because the trial

court wrongly considered his duty and failure to retreat as a ground

for denying him immunity under OCGA § 16-3-24.2. We disagree.

                                 17
     “A person is justified in threatening or using force against

another when and to the extent that he . . . reasonably believes that

such threat or force is necessary to defend himself . . . against such

other’s imminent use of unlawful force[.]” OCGA § 16-3-21 (a).

Likewise, a person is justified in using deadly force only if he

“reasonably believes that such force is necessary to prevent death or

great bodily injury to himself[.]” Id. In defending himself, he “has no

duty to retreat and has the right to stand his . . . ground and use

force as provided in [OCGA § 16-3-21], including deadly force.”

OCGA § 16-3-23.1. If his use of force falls within these parameters,

he “shall be immune from criminal prosecution.” OCGA § 16-3-24.2.

     To avoid trial, a defendant bears the burden of proof to show

that he is entitled to immunity by a preponderance of the evidence.

See Bunn v. State, 284 Ga. 410, 413 (667 SE2d 605) (2008). On

appeal, the evidence is viewed in the light most favorable to the trial

court’s ruling, and the trial court’s findings of fact and credibility

determinations are accepted if there is any evidence to support

them. See Hipp v. State, 293 Ga. 415, 418 (746 SE2d 95) (2013).

                                  18
     Here, the trial court held a hearing on Appellant’s motion for

immunity, weighed two competing versions of events, and

determined that Appellant was not entitled to immunity. At the

hearing, Appellant testified that after the Brown brothers became

suspicious that Appellant was in the house, the Brown brothers

loudly threatened Appellant as they stormed down the hall and

forced their way into Marjorie’s room before discovering Appellant

in the closet. When Appellant pointed his gun at the Brown brothers,

Jaymareion told Appellant to put down the gun and fight. Then

Dre’Landon informed Appellant that he was not the only one with a

gun and left the room. Appellant then ran down the stairs and tried

to go out the front door but could not get it unlocked. He heard

Dre’Landon running down the stairs and saw him raise a gun

toward him so Appellant shot him in self-defense before fleeing out

the back door.

     Jaymareion and Reed testified and denied Appellant’s version

of events. They explained that the brothers had not been loud and

threatening, that Dre’Landon did not leave the room, mention a gun,

                                19
or have one, and that Appellant never attempted to flee through the

front door and also could have exited out the back door without

shooting Dre’Landon.

     In its order, the trial court laid out this testimony and

explained that although “prior difficulties” between Appellant and

members of Dre’Landon’s family could have given Appellant “a

reasonable fear of further violence . . . in general[,]” Appellant based

“his need to shoot Dre’Landon on the fact that he could not get out

of the front door, which gave Dre’Landon, armed with a gun, time to

get downstairs and confront him.” (Emphasis supplied.) The trial

court then explained that Appellant was able to leave Marjorie’s

room, that “[n]o gun was found” near Dre’Landon, and that it found

Jaymareion’s and Reed’s testimony that Dre’Landon did not have a

gun more credible than Appellant’s version of events. This led the

trial court to conclude:

     [Appellant] has not proved to the [c]ourt by a
     preponderance of the evidence that he could not open the
     front door and that he shot to defend himself from an
     armed person. The [c]ourt does not discount all of the
     testimony presented by [Appellant] in this case, but finds

                                  20
     that [Appellant] had placed himself in a position to exit []
     Reed’s home without further violence and elected to shoot
     the unarmed victim anyway. Thus, while there is evidence
     supporting [Appellant’s] claim for self-defense, the [c]ourt
     finds that [Appellant] has not carried his burden of proof
     for the purpose of obtaining immunity.

(Emphasis supplied.)

      In summary, the trial court concluded that Appellant’s claim

of self-defense was founded on his testimony that he was unable to

escape the armed, pursuing Dre’Landon. However, given that

Appellant was able to leave Marjorie’s room unharmed and that the

trial court did not credit Appellant’s testimony that Dre’Landon had

a gun, the trial court concluded that Appellant failed to prove that

he was in reasonable apprehension of fear of imminent death or

great bodily injury from Dre’Landon in order to justify his use of

deadly force. Given these findings, the trial court was authorized to

find that Appellant failed to carry his burden to prove that he was

entitled to immunity. See, e.g., Arnold v. State, 302 Ga. 129, 132 n.6

(805 SE2d 94) (2017) (concluding that the trial court’s decision to

deny motion for immunity was “wholly supported by [the court’s]


                                 21
findings”).

     Appellant argues, however, that the trial court’s repeated

references to his failure to retreat undermine its denial of his motion

for immunity by showing that the court improperly relied on

Appellant’s failure to retreat. Although OCGA § 16-3-23.1 “clearly

provides that a person who is authorized to use force to defend

himself is under no obligation to retreat, regardless of whether

retreating may have been a more reasonable option,” Arnold, 302

Ga. at 132 n.6, as we have concluded above, the evidence supported

the trial court’s determination that Dre’Landon was unarmed and

that Appellant was not authorized to use force to defend himself

under the circumstances. See id. Therefore, the trial court’s

references to Appellant’s failure to retreat did not prejudice him and

provide no basis for reversing the denial of immunity. See id.

     Judgment affirmed. Nahmias, C. J., and Peterson, Warren,
Bethel, Ellington, McMillian, and LaGrua, JJ., concur.




                                  22